Case 1:20-mc-00023-LO-TCB Document 6 Filed 08/21/20 Page 1 of 19 PageID# 115



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                              Alexandria Division


 In re Application of Daniel Snyder
 for an Order Directing Discovery from
 Mary Ellen Blair and Comstock Holding            Misc. Action No. 1:20-mc-00023
 Companies, Inc. Pursuant to 28 U.S.C. §
 1782



             OPPOSITION TO APPLICATION FOR AN ORDER
   DIRECTING DISCOVERY FROM COMSTOCK HOLDING COMPANIES, INC.


                                           Nicholas M. DePalma (VSB 72886)
                                           Christian R. Schreiber (VSB 89544)
                                           VENABLE LLP
                                           8010 Towers Crescent Drive, Suite 300
                                           Tysons, VA 22182
                                           Tel: (703) 905-1455
                                           Fax: (703) 821-8949
                                           nmdepalma@venable.com
                                           crschreiber@venable.com

                                           Counsel for Comstock Holding Companies, Inc.




                                              i
Case 1:20-mc-00023-LO-TCB Document 6 Filed 08/21/20 Page 2 of 19 PageID# 116



                                                           Table of Contents

Introduction ..................................................................................................................................... 1

Relevant Background ...................................................................................................................... 3

I.         Snyder files the India Action on August 7, 2020 for defamation based on several
           Internet articles and seeks an order directing Defendants to disclose who hired them
           and where they obtained information ................................................................................. 3

II.        Snyder circumvents the India Action by filing here on August 10, 2020........................... 3

III.       Snyder’s two limited allegations about Comstock are inaccurate ...................................... 4

IV.        There are other indicia that Snyder is pursuing discovery for purposes other than
           the India Action................................................................................................................... 5

Legal Standard ................................................................................................................................ 8

Argument ........................................................................................................................................ 9

I.         The Court should deny the petition to serve subpoenas on Comstock and issue a
           protective order because Snyder cannot satisfy the “for use” statutory requirement
           because allowing the discovery would circumvent the India Action ................................. 9

II.        In the alternative, the Court should deny the petition and issue a protective order
           because Snyder’s subpoenas are pure speculation and accompanied by indicia of an
           improper purpose .............................................................................................................. 10

           A.         The subpoenas are a speculative fishing expedition ............................................. 10

           B.         The subpoenas seek information irrelevant to the India Action ........................... 12

           C.         The subpoenas are overbroad................................................................................ 13

           D.         The subpoenas bear indicia of an improper purpose ............................................ 13

III.       In the alternative, the Court should deny the Petition and issue a protective order
           because any information can be obtained from other, more convenient sources ............. 14

IV.        Comstock does not own or manage the buildings at issue................................................ 15

Conclusion .................................................................................................................................... 16




                                                                         ii
Case 1:20-mc-00023-LO-TCB Document 6 Filed 08/21/20 Page 3 of 19 PageID# 117



                                            Introduction

       At best, Petitioner Daniel Snyder’s request to take discovery from Comstock Holding

Companies, Inc. (“Comstock”) is a fishing expedition. Snyder speculates that because: (1)

Respondent Blair “left on bad terms,” (2) admitted to others she had spoken with the Washington

Post, and (3) experienced financial difficulties—it is “highly questionable” whether she can afford

$2,100 in rent. Snyder then concludes that Blair must get a special discount or have a “financial

benefactor.”

       It is over the line for Snyder to use this speculation to serve a subpoena on the company he

contends (inaccurately) is Blair’s landlord. If Snyder gets discovery from Comstock and confirms

that his speculation is unfounded, then who is next? Does he pursue Blair’s car dealer, online

grocer, and credit card company? If Snyder comes up empty, does he then subpoena the next ex-

employee on the list? The same reasoning would justify each of these actions.

       More likely, Snyder’s request is an attempt to leverage the discovery process for an

improper motive; namely, to publicly cast aspersions on one of the minority owners of the

Washington Football Team: Dwight Schar, and his family. First, Snyder’s Petition does not satisfy

the mandatory elements of Section 1782, including that the discovery be “for use” in a foreign

action. In his foreign action, Snyder seeks “an order directing the Defendants to disclose the details

as to who had hired Defendants to publish the stories and from where they had obtained

information.” Docket No. 1-9 ¶ 45(f). Leveraging this Court to get that relief early is not “for use”

in a foreign proceeding.

       Second, Snyder’s lawyer, Joseph Tacopina, boasted in a recent podcast that Snyder’s goal

is not to prosecute in India, but to gather facts for U.S.-based litigation:

               JP FINLAY: What’s your goal with this thing? The goal is not to
               prosecute in India, right? I imagine you want everything to
               happen here in the old US of A?

                                                   1
Case 1:20-mc-00023-LO-TCB Document 6 Filed 08/21/20 Page 4 of 19 PageID# 118



               JOE TACOPINA: We are -- we did sue that company in India.
               That’s for sure. But, yes, here’s our goal …. The goal is to ensure
               that the full weight of the law comes down heavily on those
               responsible ….

Exhibit 1 at 13:1-11 (partial transcript of 8/14/2020 interview with J. Tacopina) (emphasis added).

This admission further prevents Snyder from satisfying the “for use” requirement of Section 1782.

       Third, Snyder’s limited allegations against Comstock are inaccurate. As explained in the

Declaration of Jubal Thompson, Comstock’s Executive Vice President and General Counsel

(“Thompson Declaration”), Respondent does not own either of the buildings at issue and does not

serve as the property manager for either of the buildings at issue. But more importantly, Snyder’s

allegations that Blair receives a discount appears intentionally misleading as all Washington

Football Team players and staff who reside or have resided at BLVD Reston Station and BLVD

Loudoun Station, including its current Head Coach Ron Rivera, receive rental benefits (like the

waiver of application fees)—not because there is a secret financial benefactor—but because of

specific requests made by the Washington Football Team and a long standing informal policy of

Mr. Schar offering BLVD Reston Station and BLVD Loudoun Station to Washington Football

Team players and staff at the request of or as an accommodation to Snyder.

        Fourth, one of Comstock’s independent directors, Norman Chirite, who owed Comstock

fiduciary duties (including duties of loyalty and confidentiality), abruptly resigned just five days

before Snyder initiated this action. Chirite, who is now currently employed by Snyder, is the former

Managing Director of Red Zone Capital Management and the former Executive Vice President

and General Counsel of the Washington Football Team. His abrupt resignation indicates a conflict

far beyond a simple nonparty discovery request.

       Snyder is not entitled to discovery from Comstock, regardless of whether his request is

based on speculation or an improper purpose.


                                                  2
Case 1:20-mc-00023-LO-TCB Document 6 Filed 08/21/20 Page 5 of 19 PageID# 119



                                       Relevant Background

I.      Snyder files the India Action on August 7, 2020 for defamation based on several
        Internet articles and seeks an order directing Defendants to disclose who hired them
        and where they obtained information

        1.      Snyder alleges that he has “asserted a claim for defamation” in India against several

Indian entities involved in the publication of Internet articles that “falsely accuse him of a broad

array of acts of criminal sexual misconduct.” Docket No. 1 ¶¶ 16, 20.

        2.      Snyder attaches a copy of the charging document. See Docket No. 1-9. Among the

defendants in the India Action are the publishers of the Internet articles, their owners, their writers,

and all others who caused the article to be published. Id.

        3.      Snyder seeks relief in the India Action including: “an order directing the

Defendants to disclose the details as to who had hired Defendants to publish the stories and from

where they had obtained information qua the said impugned articles ….” Docket No. 1-9 ¶ 45(f).

II.     Snyder circumvents the India Action by filing here on August 10, 2020

        4.      Rather than try to prevail in India, Snyder filed the instant action in this Court

because, “upon information and belief,” Snyder alleges that “Blair either furnished, or procured

for, the defendants in the India Action false and unsubstantiated claims ….” Docket No. 1 ¶ 24.

        5.      The limited bases for Snyder’s “information and belief” appear to be:

                a.      Blair “left on bad terms” (id. ¶ 31);

                b.      Blair has “financial difficulties” because “[h]er wages have been garnished,

                        … she has a substantial history of judgments and liens … and she has been

                        evicted several times” (id. ¶¶ 33-34); and

                c.      Blair “has stated that she received discounted rent between 2015 and at least

                        late 2017 at two buildings owned by Comstock,” that “since 2018, she has

                        paid $2,100 a month in rent,” and that “[h]er ability to afford this monthly

                                                   3
Case 1:20-mc-00023-LO-TCB Document 6 Filed 08/21/20 Page 6 of 19 PageID# 120



                       rent seems highly questionable ….” Id. ¶ 34.

       6.       Snyder also vaguely references phone calls between Blair and other Washington

Football Team employees in which Snyder alleges “Blair had been asked about her contacts on

the [Washington Football] Team” and an article would be published in the Washington Post that

“would ‘not [be] good for Dan.’” Id. ¶¶ 35-36 (second alteration in original).

       7.      Snyder alleges that the Washington Post did, in fact, publish articles, including one

on July 5, stating “minority owners of the [Washington Football] Team were looking to sell their

stakes” and were “not happy being a partner” of Snyder (id. ¶ 37), and one on July 16, “alleging

instances of sexual harassment against [Washington Football] Team employees” (id. ¶ 43).

       8.      Snyder alleges that the defendants in the India Action also published at least one of

the “Defamatory Articles” on July 16, 2020. Id. ¶ 43.

       9.      Snyder alleges that Blair “told at least the employees of the [Washington Football]

Team and Petitioner discussed herein that she was in contact with and working in coordination

with a third party—not a journalist, but rather someone well known to each of the involved

persons—and that both that third party and Blair were involved in the preparation of one or more

articles expected to be harmful to Petitioner.” Id. ¶ 45.

       10.     Snyder alleges that Blair exhibits “knowledge of upcoming, non-public events in

other contexts.” Id. ¶ 47. Blair allegedly “told a [Washington Football] Team employee who

interacts with Petitioner frequently that she had been in contact with the Federal Bureau of

Investigation about another [Washington Football] Team employee” and that later that “employee

was arrested by the FBI.” Id.

III.   Snyder’s two limited allegations about Comstock are inaccurate

       11.     The following two allegations are the sum total that Snyder provides to justify

serving subpoenas on Comstock: (1) Blair lived in two buildings “owned by Comstock”; and (2)

                                                  4
Case 1:20-mc-00023-LO-TCB Document 6 Filed 08/21/20 Page 7 of 19 PageID# 121



Blair received discounted rent. Docket No. 1 ¶¶ 8, 34.

        12.     Each allegation is inaccurate. First, as explained in the Thompson Declaration,

Comstock does not own either of the buildings at issue, BLVD Reston Station or BLVD Loudoun

Station. Thompson Decl. ¶¶ 11, 13, 31. Each building is owned by a single asset entity and

managed by an affiliate of Comstock. Id.

        13.     Snyder knows or should know that Comstock does not own these buildings and is

fully aware that it has been commonplace for players, coaches, and staff members of the

Washington Football Team to occupy apartments at BLVD Reston Station and BLVD Loudoun

Station for years. Id. ¶ 29.

        14.     In fact, the Washington Football Team rented one unit at BLVD Reston Station for

the Washington Football Team’s head coach. Id. ¶ 30. This unit was personally inspected by

Snyder’s wife, Tanya Snyder, prior to the coach’s occupation of the unit.

        15.     Second, although Snyder suggests that Blair received a special discount, Blair

received the same discounts provided to Washington Football Team coaches, players, and staff

members by virtue of her association with Snyder and the Washington Football Team. Id. ¶ 29.

These facts ought to be known to Snyder given his position with the Washington Football Team

and the Washington Football Team’s employment of other tenants at the buildings.

IV.     There are other indicia that Snyder is pursuing discovery for purposes other than the
        India Action

        16.     First, Snyder recently hired away one of Comstock’s special independent directors,

Norman Chirite, a former employee of the Washington Football Team. Chirite served on

Comstock’s Board of Directors and had Independent Director responsibilities. Thompson Decl. ¶

27. Chirite acquired substantial Confidential Information during his tenure. See Letter to N. Chirite

dated August 19, 2020 (attached as Exhibit 7 to the Thompson Declaration). Chirite abruptly


                                                 5
Case 1:20-mc-00023-LO-TCB Document 6 Filed 08/21/20 Page 8 of 19 PageID# 122



resigned from Comstock two days before Snyder filed the India Action. Thompson Decl. ¶ 27.

       17.     Given the timing of Chirite’s resignation, the lack of detail provided, and the abrupt

nature of the departure after fourteen years serving on Comstock’s Board of Directors, Comstock

believes that Snyder’s motives in filing this action influenced Chirite’s resignation and its timing—

and it reflects that Snyder’s petition against Comstock is far more than a request for discovery for

use in a foreign proceeding. Id. ¶ 28. Comstock is implementing all measures at its disposal to

ensure that Chirite complies with his continuing fiduciary and contractual duties to Comstock,

including to protect Comstock’s valuable and confidential information from Snyder. Thompson

Decl. Ex. 7.

       18.     Second, Snyder hired Virginia co-counsel, Reed Smith LLP (Reed Smith) to handle

this matter locally. Reed Smith is long time counsel to Comstock and its affiliated companies for

well over a decade and Comstock does not believe that Snyder’s selection of one of Comstock’s

longest tenured law firms was coincidental. Reed Smith has subsequently moved to withdraw as

counsel.

       19.     Third, Snyder’s lead counsel, Tacopina (also on the papers in this 1782 action), has

actively encouraged a connection between this action and Washington Football Team minority

owner Schar:

               Monday’s filing appears to mark an intensification in an ongoing
               dispute between Snyder and three minority owners of the
               [Washington Football] team over the franchise’s direction. While
               his name is not mentioned in the filing, Dwight Schar, one of those
               minority owners seeking to sell his share of the [Washington
               Football] team, is the father-in-law of Comstock chief executive
               Christopher Clemente....

                                                ***

               Tacopina declined to answer when asked whether Dwight Schar is
               one of the people he believes financed the alleged online false
               information campaign.

                                                 6
Case 1:20-mc-00023-LO-TCB Document 6 Filed 08/21/20 Page 9 of 19 PageID# 123



               “We want to be able to depose Mary Ellen Blair, and get documents
               … before we go mentioning anyone by name. … But it’s just a
               matter of time before this house of cards comes down,” he said.

Will Hobson, Daniel Snyder, in legal filing, accuses former team employee of spreading false

stories, Wash. Post, Aug. 10, 2020, https://www.washingtonpost.com/sports/2020/08/10/daniel-

snyder-legal-filing-accuses-former-team-employee-spreading-false-stories/            (attached      as

Exhibit 2); see also Ken Belson & Katherine Rosman, Washington N.F.L. Team Owner Files

Claims     Hinting    at    a    Conspiracy,     N.Y.     Times,     updated     Aug.     12,    2020,

https://www.nytimes.com/2020/08/10/sports/football/washington-nfl-snyder-lawsuit.html

(attached as Exhibit 3) (containing the same false allegation).

         20.   Snyder’s counsel pointed towards these articles during an interview on August 14,

2020. Tacopina made the following statements:

               JP FINLAY: This is major…. [A]nd I’m not a legal mind. So,
               forgive me if my questions are elementary. Does any of this have
               anything to do with the 40% of the [Washington Football] team
               that’s up for sale?

               JOE TACOPINA: You know, there’s, again, there’s, I think
               common sense will sort of play out. I think the evidence in this
               case will present us with who’s behind this.… But, you know, I
               read some articles today in various publications that sort of make
               that connection. That’s, you know, any journalist is free to do that,
               I think. You know, they’re using whatever common sense they want
               to apply, but I’m not going to do [that] at [this] time. Again, this is—
               the purpose of this is the first step in this legal action to try to
               uncover information as to who’s behind this.

Exhibit 1 at 7:20-8:17 (emphasis added).

         21.   Fourth, Snyder’s counsel conceded that the true purpose of the 1782 action in this

Court is not to assist the India Action but instead to support a separate action in the United States:

               JP FINLAY: What’s your goal with this thing? The goal is not to
               prosecute in India, right? I imagine you want everything to
               happen here in the old US of A?


                                                  7
Case 1:20-mc-00023-LO-TCB Document 6 Filed 08/21/20 Page 10 of 19 PageID# 124



               JOE TACOPINA: We are -- we did sue that company in India.
               That’s for sure. But, yes, here’s our goal …. The goal is to ensure
               that the full weight of the law comes down heavily on those
               responsible ….

Id. at 13:1-11(emphasis added).

                                         Legal Standard

       “A [S]ection 1782 applicant must satisfy three mandatory factors by demonstrating that (1)

the person from whom discovery is sought resides (or is found) in the district of the district court

to which the application is made, (2) the discovery is for use in a foreign proceeding before a

foreign [or international] tribunal, and (3) the application is made by a foreign or international

tribunal or any interested person.” In re FIMI-Finanziaria Immobiliare Italia S.R.L., 19-mc-584

(PKC), 2020 WL 4474839, at *2 (S.D.N.Y. Aug. 3, 2020) (second alteration in original) (internal

quotation marks omitted) (denying application).

       If the applicant satisfies the mandatory factors, the district court then weighs four factors

set forth in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241 (2004), to determine whether

discovery should be permitted. These factors are: (1) whether “the person from whom discovery

is sought is a participant in the foreign proceeding”; (2) “the nature of the foreign tribunal, the

character of the proceedings underway abroad, and the receptivity of the foreign government or

the court or agency abroad to U.S. federal-court judicial assistance”; (3) “whether the §

1782(a) request conceals an attempt to circumvent foreign proof-gathering restrictions or other

policies of a foreign country or the United States”; and (4) “unduly intrusive or burdensome

requests may be rejected or trimmed.” 542 U.S. at 264-65.

       If an application for a subpoena under 28 U.S.C. § 1782 is granted, a respondent may

challenge any discovery request by moving to quash pursuant to Federal Rule of Civil Procedure

45, and may also seek a protective order under Rule 26. See In re Edelman, 295 F.3d 171, 178-79,


                                                  8
Case 1:20-mc-00023-LO-TCB Document 6 Filed 08/21/20 Page 11 of 19 PageID# 125



181 (2d Cir. 2002) (explaining that restrictions and protections of Rules 45 and 26 apply to

subpoenas issued under 28 U.S.C. § 1782, and remanding for district court to consider whether

Rule 45 required that the subpoena be quashed); see also 28 U.S.C. § 1782(a) (providing that

discovery shall be provided “in accordance with the Federal Rules of Civil Procedure”).

       Under Rule 45, “the court for the district where compliance is required must quash or

modify a subpoena that … subjects a person to undue burden.” Fed. R. Civ. P. 45(d)(3). Similarly,

Rule 26 provides that a court may, “for good cause, issue an order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense,” including “forbidding the

disclosure or discovery.” Fed. R. Civ. P. 26(c)(1).

                                             Argument

I.     The Court should deny the petition to serve subpoenas on Comstock and issue a
       protective order because Snyder cannot satisfy the “for use” statutory requirement
       because allowing the discovery would circumvent the India Action

       “[A] request for discovery under § 1782 that is plainly irrelevant to the foreign proceeding

will fail to meet the statutory ‘for use’ requirement.” In re Schlich, 893 F.3d 40, 52 (1st Cir. 2018)

(affirming denial of discovery as irrelevant).

       Here, Snyder cannot satisfy the statutory “for use” requirement because Snyder is already

seeking this information as part of the ultimate relief in the India Action. Specifically, Snyder

seeks an “order directing the Defendants to disclose the details as to who had hired Defendants to

publish the stories and from where they had obtained information.” Docket No. 1-9 ¶ 45(f). Snyder

cannot leverage Section 1782 for the discovery he seeks because that would bypass the

requirement that Snyder first prevail in the India Action. Snyder’s petition is unaccompanied by a

declaration from an expert on Indian law explaining whether Snyder is entitled to discovery in

India and whether he can receive this information in that forum.



                                                  9
Case 1:20-mc-00023-LO-TCB Document 6 Filed 08/21/20 Page 12 of 19 PageID# 126



II.    In the alternative, the Court should deny the petition and issue a protective order
       because Snyder’s subpoenas are pure speculation and accompanied by indicia of an
       improper purpose

       “[E]ven when a discovery request is sufficiently relevant to be deemed ‘for use’ in a foreign

proceeding, there is nothing that prevents district courts from considering relevancy under the

discretionary Intel factors …. Where the information sought is only marginally relevant, the

district court may decide to exercise its discretion to exclude the evidence because other concerns

outweigh the need for the discovery.” In re Schlich, 893 F.3d at 52. For example, “a district court

should deny an Application under Section 1782 if it is ‘made in bad faith, for the purpose of

harassment, or unreasonably seeks cumulative or irrelevant materials ... in toto, just as it can if

discovery was sought in bad faith in domestic litigation.’” Green Dev. Corp. S.A. De C.V. v.

Zamora, CASE NO. 15-21594-MC-GOODMAN, 2016 WL 2745844, at *3 (S.D. Fla. May 10,

2016) (alteration in original). And the U.S. Supreme Court has made clear that “unduly intrusive

or burdensome requests may be rejected or trimmed.” Intel, 542 U.S. at 265.

       Under Rule 45, “[a] party may seek to quash or modify a subpoena on grounds of

irrelevance or overbreadth, even though irrelevance and overbreadth are not explicitly listed as

grounds to quash in Rule 26(c)(1) or Rule 45(c)(1), because either irrelevance or overbreadth

necessarily establishes undue burden.” In re Subpoenas for Documents Issued to

ThompsonMcMullan, P.C., Civil Action No. 3:16-MC-1, 2016 WL 1071016, at *5 (E.D. Va. Mar.

17, 2016). Rule 26(c)(1) also permits protective orders to protect a party from such undue burden.

       A.      The subpoenas are a speculative fishing expedition

       Snyder’s arguments in support of the Comstock subpoenas are surprisingly speculative.

For example, Snyder recites that Blair left on bad terms and experienced financial difficulties.

Snyder then jumps to the speculative conclusion that it is “highly questionable” whether she can

afford $2,100 a month in rent. Docket No. 1 ¶ 34. He then jumps to the more speculative conclusion

                                                10
Case 1:20-mc-00023-LO-TCB Document 6 Filed 08/21/20 Page 13 of 19 PageID# 127



that there must be a financial benefactor paying her rent. He then jumps to the more speculative

conclusion that this financial benefactor was involved in creating the defamatory articles at issue

in the India Action.

       Snyder even goes so far as to argue that Blair’s statement to other Washington Football

Team employees about a Washington Post article should be construed to mean that Blair knew

about the articles at issue in India. Regardless of whether this speculation can justify discovery

from Blair, it is too far to jump from speculation against Blair to speculation against Blair’s

building owner, to speculation against her property management company, and, ultimately,

speculation about Comstock.

       Courts do not permit such fishing expeditions under the Rules. See Cook v. Howard, 484

F. App’x 805, 813 (4th Cir. 2012) (“While the Appellants assert that these materials may have led

to discovery of admissible evidence, they present no intelligible explanation of how that is so, nor

can we detect any; the requests have every indicia of the quintessential fishing expedition.”);

EEOC v. Dolgencorp, LLC, Civil No. SAG-18-2956, 2019 U.S. Dist. LEXIS 220340, at *5 (D.

Md. Dec. 23, 2019) (“Because the subpoena is a quintessential ‘fishing expedition,’ I will grant

the requested protective order and quash the subpoena.”).

       Nor do courts permit such irrelevant and speculative discovery under 28 U.S.C. § 1782.

See In re Green Dev. Corp. S.A. de C.V., Civil No. WDQ-15-2985, 2015 WL 10319091 (D. Md.

Oct. 1, 2015) (recommending denial of petition under 28 U.S.C. § 1782, where the petitioner

sought information from a party that the petitioner alleged had sent a defamatory article to the

Honduras Supreme Court, and holding that discovery into the subpoenaed party’s allegedly

improper motive was not relevant to the pending proceeding before the Honduran court), report

and recommendation approved 2016 WL 640791 (D. Md. Feb. 18, 2016) (“It is sheer speculation



                                                11
Case 1:20-mc-00023-LO-TCB Document 6 Filed 08/21/20 Page 14 of 19 PageID# 128



that McNicholas was the source, or would have any knowledge of the source, of the copy of his

article allegedly provided to a judge or judges on the Honduran Supreme Court.”); Zamora, 2016

WL 2745844, at *1, 7 (granting motion to quash where “the rationale proffered for the discovery

is speculative”).

        B.     The subpoenas seek information irrelevant to the India Action

        Snyder seeks eight categories of documents from Comstock, including: Blair’s tenancy at

any property managed by Comstock or any other affiliated property management company; Blair’s

lease applications, credit applications, and lease agreements for any units she currently rents or

previously has rented at BLVD Reston Station or BLVD Loudoun Station; any guarantor on

Blair’s leases at BLVD Reston Station or BLVD Loudoun Station; Blair’s rent and security

payments for any units in BLVD Reston Station or BLVD Loudoun Station; the fair rental value

of any unit that Blair currently is renting or previously has rented at BLVD Reston Station or

BLVD Loudoun Station; and any lease incentives given to Blair in connection with her leasing

units at BLVD Reston Station or BLVD Loudoun Station. See Docket No. 1-5. Snyder further

seeks all documents and communications “between [Comstock] and any third parties concerning

Blair.” Id.

        Snyder similarly provides a “non-exhaustive list of representative topics” on which Snyder

seeks to depose a representative of Comstock, including: Blair’s tenancy at BLVD Reston Station

and BLVD Loudoun Station; Blair’s rent payments; Blair’s lease and credit applications for any

apartment at BLVD Reston Station or BLVD Loudoun Station; any guarantor for Blair’s

apartments at BLVD Reston Station or BLVD Loudoun Station; Blair’s tenancy at any other

buildings or units managed by Comstock; and any financial incentives granted to Blair in

connection with her leasing units owned, managed or operated by Comstock. See Docket No. 1-6.

        None of the above information is relevant to the India Action. There, Snyder is suing

                                                12
Case 1:20-mc-00023-LO-TCB Document 6 Filed 08/21/20 Page 15 of 19 PageID# 129



various parties in India for publishing an allegedly defamatory article about Snyder. Docket No.

1-9 ¶¶ 16-29. The issues concern whether the statements are false and defamatory, whether the

defendants knew or had reason to know that those statements were false, and whether those

statements damaged Snyder. Blair’s residence at BLVD Reston Station or BLVD Loudoun Station

and the information about her tenancy that Snyder seeks has no bearing on those issues.

       C.      The subpoenas are overbroad

       Snyder seeks all documents and communications concerning “Ms. Blair’s tenancy at any

property managed by Comstock or any other affiliated property management company,” as well

as all documents and communications “between [Comstock] and any third parties concerning Ms.

Blair.” Docket No. 1-5 at Requests 1 and 5. But these broad categories of documents far exceed

even Snyder’s relevance argument. Similarly, Snyder’s subpoena for deposition testimony seeks

to leave open the possibility of questioning a Comstock representative on any topic imaginable, as

the subpoena merely provides a “non-exhaustive list of representative topics.” Docket No. 1-6

(emphasis added). Thus, the Court should deny the petition because Snyder’s subpoenas are

overbroad. See In re Subpoenas for Documents Issued to ThompsonMcMullan, P.C., 2016 WL

1071016, at *7-8 (quashing subpoena).

       D.      The subpoenas bear indicia of an improper purpose

       Under both Green and Rule 45, the Court may quash the subpoena and issue a protective

order to protect a nonparty from harassment. Here, Snyder’s focus on Comstock is accompanied

by indicia of an improper purpose, including the resignation of Norman Chirite just days before

filing this action, the hiring of Comstock’s longest tenured law firm, the blatant misstatements and

focus on Comstock despite Snyder’s actual knowledge of the building owner, and the source of

rental discounts evidenced by the tenancy of many Washington Football Team players and staff

over the years—the most recent and notable one being the head coach of the Washington Football

                                                13
Case 1:20-mc-00023-LO-TCB Document 6 Filed 08/21/20 Page 16 of 19 PageID# 130



Team, whose BLVD Reston Station unit was walked through and accepted by Tanya Snyder.

Finally, Snyder’s attorney answered “yes” during a podcast when asked whether his goal was to

initiate U.S. based litigation. Exhibit 1 at 13:1-11.

III.    In the alternative, the Court should deny the Petition and issue a protective order
        because any information can be obtained from other, more convenient sources

        Rule 26 provides that, “[o]n motion or on its own, the court must limit the frequency or

extent of discovery otherwise allowed ... if it determines that ... the discovery sought is

unreasonably cumulative or duplicative, or can be obtained from some other source that is more

convenient, less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C). “Fed. R. Civ. P. 45’s

rules for quashing or modifying third-party subpoenas are subject to the general relevance

discovery limitations of Rule 26. Thus, the Court must quash or modify a subpoena if the

information sought is obtainable from another, more convenient source.” In re Subpoenas for

Documents Issued to ThompsonMcMullan, P.C., 2016 WL 1071016, at *8 (citations omitted); see

also Fed. R. Civ. P. 45 (d)(2)(B)(ii) (stating that courts “must protect a person who is neither a

party nor a party’s officer from significant expense resulting from compliance”). Similarly, Rule

26(c)(1) provides for protective orders to protect a party from undue burden.

        Here, Snyder claims that the documents and information he seeks would demonstrate

connections to MEAWW, which Snyder claims will bear on the issues in the India Action. Docket

No. 1 ¶ 49. But documents regarding connections to MEAWW are in the possession of MEAWW

itself and the parties responsible for publishing the articles: i.e., the defendants in the India Action.

“There is no reason to burden a third party with discovery when the opposing party has all of the

information requested.” In re Subpoenas for Documents Issued to ThompsonMcMullan, P.C., 2016

WL 1071016, at *8 (quashing subpoena and issuing protective order).

        In re Subpoenas for Documents Issued to ThompsonMcMullan, P.C. is instructive. There,


                                                   14
Case 1:20-mc-00023-LO-TCB Document 6 Filed 08/21/20 Page 17 of 19 PageID# 131



Bona Fide Conglomerate, Inc. served subpoenas on ThompsonMcMullan, P.C. seeking documents

for use in Bona Fide’s suit against SourceAmerica in the Southern District of California. Id. at *1-

2. Bona Fide sought documents related to a previous lawsuit brought by SourceAmerica, in which

ThompsonMcMullan represented Bona Fide’s general counsel. Id. at *2-3. The court agreed with

ThompsonMcMullen that all such documents could be sought from SourceAmerica, who was a

party to the Southern District of California case, and quashed the subpoena. Id. at *8-9. The court

also rejected Bona Fide’s claims that it had “serious concerns about its ability to obtain accurate,

unfiltered information about the events and disclosures at issue” from SourceAmerica, concluding

that Bona Fide could seek relief from the Southern District of California if SourceAmerica did not

comply with its discovery obligations. Id. The Court also granted a protective order because even

a more narrowly tailored subpoena would be inappropriate for the same reasons. Id. at *9.

       Further, Snyder’s lawyer, Tacopina, has suggested to the public that Snyder already has

the information he seeks. Exhibit 1 at 14:10-18 (“You know, a lot of this was real easy to find

because people came to us. People came to Dan and said, you know, ‘I was approached and here’s

what they said.’ And these people were willing to give under oath sworn affidavits under the

penalties of perjury that what was said to them was truthful. Other individuals recorded

conversations. So, as I said, you know, we sit here pretty confident about where this is going.”);

id. at 7:16-19 (“We have sworn affidavits to back that up, and we have audio tape recordings to

back that up. So, you know, we wouldn’t be making these filings if we weren’t rock solid in our

proof.”). If Snyder is “rock solid” then he has no need to engage in a fishing expedition.

       Finally, even if Snyder establishes an entitlement to these documents notwithstanding

Comstock’s arguments, all such documents are obtainable from Blair.

IV.    Comstock does not own or manage the buildings at issue

       The Court should deny Snyder’s application for issuance of the subpoenas for the

                                                15
Case 1:20-mc-00023-LO-TCB Document 6 Filed 08/21/20 Page 18 of 19 PageID# 132



independent reason that Comstock affiliates, not Respondent Comstock, own and manage the

buildings at issue. Thompson Decl. ¶¶ 11, 13, 31.

                                          Conclusion

       Snyder may be entitled to the relief he seeks in India. But Snyder cannot use Section 1782

proceedings to bypass that proceeding. Snyder’s speculative arguments—coupled with public

statements by his attorney concerning his motive for seeking discovery—prevent Snyder from

satisfying the “for use” requirement of Section 1782. Snyder’s promotional speculation and use of

this Court for public relations purposes does not justify seeking discovery from Comstock under

the Federal Rules in any event.

Dated: August 21, 2020                      Respectfully submitted,

                                            /s/__________________________
                                            Nicholas M. DePalma (VSB 72886)
                                            Christian R. Schreiber (VSB 89544)
                                            VENABLE LLP
                                            8010 Towers Crescent Drive, Suite 300
                                            Tysons, VA 22182
                                            Tel: (703) 905-1455
                                            Fax: (703) 821-8949
                                            nmdepalma@venable.com
                                            crschreiber@venable.com

                                            Counsel for Comstock Holding Companies, Inc.




                                               16
Case 1:20-mc-00023-LO-TCB Document 6 Filed 08/21/20 Page 19 of 19 PageID# 133



                                 CERTIFICATE OF SERVICE

       I certify that on this 21st day of August 2020, I caused a copy of the foregoing to be filed

electronically with the Court’s CM/ECF system, which will send a Notice of Electronic Filing to

all counsel of record authorized to receive notice of such filing, including:

                               Brittany Davidson
                               REED SMITH LLP
                               7900 Tysons One Place, Suite 500
                               McLean, VA 22102
                               Tel: (703) 641-4200
                               Email: bdavidson@reedsmith.com

                               Rizwan A. Qureshi
                               REED SMITH LLP
                               1301 K Street NW
                               Suite 1000, East Tower
                               Washington, DC 20005
                               Tel: (202) 414-9200
                               Email: rqureshi@reedsmith.com

                               Joseph Tacopina (subject to admission pro hac vice)
                               TACOPINA, SEIGEL & DEOREO
                               275 Madison Avenue
                               New York, New York 10016
                               Tel: (212) 227-8877
                               Email: jtacopina@tacopinalaw.com

                               Counsel for Petitioner

                                              /s/__________________________
                                              Nicholas M. DePalma (VSB 72886)
                                              Christian R. Schreiber (VSB 89544)
                                              VENABLE LLP
                                              8010 Towers Crescent Drive, Suite 300
                                              Tysons, VA 22182
                                              Tel: (703) 905-1455
                                              Fax: (703) 821-8949
                                              nmdepalma@venable.com
                                              crschreiber@venable.com

                                              Counsel for Comstock Holding Companies, Inc.




                                                 17
